UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-1770


GODFREY L.C. PHELPS,

                  Petitioner - Appellant,

             v.

COMMISSIONER OF INTERNAL REVENUE,

                  Respondent - Appellee.



Appeal from the United States Tax Court.       (Tax Ct. No. 05-20569)


Submitted:    November 20, 2008             Decided:   November 25, 2008


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Godfrey L.C. Phelps, Petitioner Pro Se.   John A. Nolet, Steven
Wesley Parks, UNITED STATES DEPARTMENT OF JUSTICE, Tax Division,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Godfrey L.C. Phelps appeals from the tax court’s order

determining a deficiency with respect to his 2001 federal income

tax   liability.       We    have     reviewed    the   record    and   find    no

reversible    error.         Accordingly,    we    deny   Phelps’    motion     to

proceed in forma pauperis and dismiss for the reasons stated by

the tax court.     United States v. Phelps (U.S. Tax Ct. No. 1:05-

205669 April 7, 2008).          We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    the    court    and   argument     would   not    aid   the

decisional process.

                                                                        DISMISSED




                                         2